DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-3 are pending in this application.
Claim Objections
Claim 1 is objected to because of the following informalities:  
The limitations “the propellant injection can be single propellant or bi-propellant” and “the injection port can be sonic-injection port or supersonic-injection port” should be written without the use of “can be” in order to clearly state that the limitations are part of the claimed invention.  For example “the propellant injection is a single propellant or bi-propellant.” Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is: “A thrust augmentation device for liquid rocket engine that enables propellant flow distribution to main combustion chamber resulting in a higher engine specific impulse (Isp) performance” in claim 3 which as best understood contains a description in Paragraph 0029.
Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is: “A thrust augmentation device for liquid rocket engine that 
Because this claim limitation(s) is not being interpreted under 35 U.S.C. 112(f) it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sackheim (U.S. Pre-grant Publication 2013/0205754), hereinafter Sackheim.

Regarding Independent Claim 3, Sackheim teaches a thrust augmentation device for liquid rocket engine (Figure 1) that enables propellant flow distribution to main combustion chamber resulting in a higher engine specific impulse (Isp) performance (Figures 1 and 2 – Paragraph 0018 – the thrust augmentation device/injection system for the rocket engine operates at a mixture ratio of 4.5 which allows for a higher Isp than at other mixture ratios as shown by the Figure).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura (U.S. Patent No. 8,220,249), hereinafter Kimura, in view of Pennington (U.S. Patent No. 3,300,978), hereinafter Pennington, and NASA (Non-Patent Literature – Nozzle Design), hereinafter NASA.

Regarding Independent Claim 1, Kimura teaches a thrust augmentation device for liquid rocket engine that will enable higher thrust throttling capability also with a higher mission-average engine Isp performance (Figures 7 and 8 – further it is noted that the limitations of “enable higher thrust throttling capability” and “with a higher mission-average engine Isp performance” are intended use that is listed in the preamble of the claim – It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex paste Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); therefore if the structure of the body of the claim is taught then the claim is taught by the prior art), the device comprising: 
a dual bell nozzle (Figure 7 – Column 3, Line 59 – the nozzle, 10, is a dual bell nozzle); 
a secondary propellant injection port (45) at the first and second bell nozzle interface (Figure 8 – Column 3, Lines 62-67 and Column 4, Lines 56-57 – the injection port, 45, is at the inflection point, 15, which is the interface of the first bell nozzle, 20, and the second bell nozzle, 30); 
the propellant injection can be single propellant (Figure 7 – the propellant injected at the interface is the fuel from the fuel tank, 2, and therefore is a single propellant) or bi-propellant (This limitation is claimed as an alternative and therefore not required when the other alternative is met).
 Kimura further teaches that the propellant is accelerated when passing through a tapered portion (Figure 8, Element 44 – Column 4, Lines 56-65 – the flow is accelerated).
Kimura does not explicitly teach the injection port can be sonic-injection port or supersonic-injection port.
However, Pennington teaches a rocket nozzle system (Figure 5) with secondary injection of fluids in the nozzle (Figure 5 – fluid is injected into the nozzle, 14, downstream of the throat, 18) using a converging-diverging nozzle shaped aperture (Figure 5 – Column 4, Lines 12-14 – the apertures, 40, is a converging-diverging nozzle shape, which as evidenced by NASA at Paragraph 2 – a converging-diverging nozzle accelerates the flow of the fluid to be sonic in the throat of the aperture and supersonic downstream of the throat).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kimura to include the injection port being sonic-injection port or supersonic-injection port, as taught by Kimura, in order to increase the speed of response of the injected fluid (Pennington – Column 2, Lines 31-35).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Pennington and NASA as applied to claim 1 above, and further in view of Jacobs (U.S. Patent No. 4,063,685), hereinafter Jacobs.

Regarding Claim 2, Kimura in view of Pennington and NASA teach the invention as claimed and discussed above.
Kimura further teaches controlling the throttling up or throttling down thrust on the device (Figure 9 – Column 5, Lines 6-39 – the flow to the injection port is controlled in order to throttle up or down the thrust as shown in Figure 9).
Kimura in view of Pennington and NASA do not explicitly teach further comprising an analog controller coupled to the device. 
However, Jacobs teaches a nozzle system that injects a second fluid into the nozzle (Abstract, Lines 1-3) with an analog controller coupled to the nozzle (Column 2, Lines 44-51 – the proportional unit, 52, and the fluidic gyro make an analog controller which is connected to the nozzle) to control the flow of fluid in the nozzle (Column 2, Lines 44-51 – the analog control controls the flow of secondary fluid into the nozzle).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kimura in view of Pennington and NASA to include an analog controller coupled to the device, the analog controller configured to control the flow of secondary fluid/propellant, as taught Jacobs, thereby controlling the throttling up or throttling down thrust on the device in order to provide a high reliability and rugged control system (Jacobs- Column 1, Lines 29-31).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hermant (U.S. Patent No. 4,947,644) shows a dual bell nozzle with a fluid injection system located at the interface between the first and second nozzles.
Hausmann (U.S. Patent No. 3,116,603) shows a fluid injection system into a nozzle with a convergent-divergent aperture.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813.  The examiner can normally be reached on Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741